Citation Nr: 0120538
Decision Date: 08/10/01	Archive Date: 12/03/01

DOCKET NO. 96-23 570A              DATE AUG 10, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an increased evaluation for status post resection of
tumors of the urinary bladder secondary to radiation exposure,
currently rated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Joseph C. Wagner, Attorney at Law

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

REMAND

The veteran had active military service from November 1945 to
October 1947, and from August 1948 to January 1950.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from a July 2000 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO), in
Montgomery, Alabama.

The issue of entitlement to a total disability evaluation based on
individual unemployability due to the veteran's service-connected
disabilities, raised by the appellant's attorney in his June 22,
1999, letter to the RO, has not been adjudicated by the RO.
Accordingly, this issue is not in appellate status, and is referred
to the RO for appropriate action.

Under pertinent VA regulations, a written communication from a
claimant or his or her representative expressing dissatisfaction or
disagreement with an adjudicative determination by the agency of
original jurisdiction and a desire to contest the result will
constitute a Notice of Disagreement (NOD). While special wording is
not required, the NOD must be in terms which can be reasonably
construed as disagreement with that determination and a desire for
appellate review. 38 C.F.R. 20.201 (2000).

In the present case, an increased evaluation for the residuals of
bladder cancer was denied by means of a July 2000 rating action.
[See Supplemental Statement of the Case, July 10, 2000.]
Subsequently, in September 2000, the veteran submitted a VA Form
21-4138, Statement in Support of Claim, wherein he again asked for
an increased evaluation for the residuals of his bladder cancer.
The Board liberally construes the September 2000 written statement
from the veteran as a NOD to the July 2000 denial of an increased
evaluation for his service-connected bladder disability.

2 -

Under the United States Court of Veteran's Appeals, hereinafter the
Court, holding in Manlincon v. West, 12 Vet. App. 238 (1999), the
aforementioned September 2000 NOD initiates review by the Board of
the RO's July 2000 decision. Accordingly, this issue must be
remanded to have the RO issue a Statement of the Case regarding the
claim.

Accordingly, the case is REMANDED for the following development:

The RO should furnish to the appellant and his representative a
Statement of the Case addressing the issues of entitlement an
evaluation in excess of 30 percent for the residuals of bladder
carcinoma, secondary to radiation exposure. This Statement of the
Case should summarize the law and evidence relied on in the
determination of his claim. The RO should also inform the appellant
of his appellate rights with respect to his claim.

The Board expresses its gratitude in advance to the RO for
assisting in the requested development. The appellant has the right
to submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999). The purpose of this REMAND is to
comply with the appellant's right to due process. No inference
should be drawn regarding the final disposition of this claim.

M. W. GREENSTREET
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for 

- 3 -

Veterans Claims. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 4 -



